14‐1433‐ag 
     Harbin v. Sessions

 1                         UNITED STATES COURT OF APPEALS 
 2                             FOR THE SECOND CIRCUIT 
 3                                ____________________ 
 4                                             
 5                                  August Term, 2016 
 6                                             
 7                (Argued: December 13, 2016       Decided: June 21, 2017) 
 8                                             
 9                                Docket No. 14‐1433‐ag 
10                                             
11                                ____________________ 
12    
13   KENNARD GARVIN HARBIN,  
14    
15                                      Petitioner, 
16                           v. 
17    
18   JEFFERSON B. SESSIONS, III,1  
19    
20                                      Respondent.2 
21   ____________________ 
22    
23   Before: CABRANES, POOLER, and PARKER, Circuit Judges. 
24    
25              Petitioner Kennard Garvin Harbin, a native and citizen of Grenada who 

26   became a lawful permanent resident of the United States in 1978, seeks review of 

27   a decision of the Board of Immigration Appeals (“BIA”) affirming a decision of 


     1   Pursuant  to  Federal  Rule  of  Appellate  Procedure  43(c)(2),  Attorney  General 
     Jefferson B. Sessions, III is automatically substituted for former Attorney General 
     Loretta E. Lynch as respondent.  
      
     2 The Clerk of the Court is directed to amend the caption as shown above. 
 1   an immigration judge (“IJ”) denying his applications for cancellation of removal, 

 2   asylum, withholding of removal, and relief under the Convention Against 

 3   Torture (“CAT”). On appeal, Harbin argues that the agency erred when it  

 4   (1) barred Harbin’s applications for cancellation and asylum on the grounds that 

 5   his conviction under N.Y. Penal Law § 220.31 constituted a drug‐trafficking 

 6   aggravated felony, and when it (2) upheld the IJ’s denial of Harbin’s applications 

 7   for withholding and CAT relief by misconstruing Harbin’s particular social 

 8   group, ignoring relevant evidence, and denying his due process rights.  

 9         We hold that N.Y. Penal Law § 220.31 defines a single crime and is 

10   therefore an “indivisible” statute. Accordingly, the agency should have applied 

11   the so‐called “categorical approach,” which looks to the statutory definition of 

12   the offense of conviction, rather than the particulars of an individual’s behavior, 

13   to determine whether a prior conviction constitutes an aggravated felony. See 

14   Mellouli v. Lynch, 135 S. Ct. 1980, 1986 (2015). Now applying the categorical 

15   approach, we conclude that Harbin’s conviction under N.Y. Penal Law § 220.31 

16   did not constitute a commission of an aggravated felony. Harbin’s § 220.31 

17   conviction therefore did not bar him from seeking cancellation of removal and 

18   asylum. We dismiss the remainder of Harbin’s petition for want of jurisdiction. 




                                              2 
1         Accordingly, the petition for review is GRANTED in part. The agency’s 

2   rulings as to Harbin’s eligibility for cancellation of removal and asylum are 

3   VACATED, and this matter is REMANDED to the BIA for reconsideration of 

4   those issues in a manner consistent with this opinion. The petition is 

5   DISMISSED for want of jurisdiction as to Harbin’s applications for withholding 

6   of removal and CAT relief. Having completed our review, any stay of removal 

7   that the Court previously granted in this petition is VACATED. 

8                


    Appearing for    DOROTHY J. SPENNER, Sidley Austin LLP (Kevin Kim, Sonia 
    Petitioner:      Marquez, Sidley Austin LLP; Seymour W. James, Jr., Attorney‐
                     in‐Chief, Jojo Annobil, Attorney‐in‐Charge, Immigration Law 
                     Unit, Maria Navarro, Acting Attorney‐in‐Charge, Immigration 
                     Law Unit, Ward J. Oliver, Supervising Attorney, Immigration 
                     Law Unit, Amy Meselson, Of Counsel, The Legal Aid Society, on 
                     the brief), New York, N.Y. 
                      
    Appearing for    LINDSAY CORLISS, Civil Division, Office of Immigration 
    Respondent:      Litigation (Benjamin C. Mizer, Principal Deputy Assistant 
                     Attorney General, Civil Division, John S. Hogan, Assistant 
                     Director, Daniel E. Goldman, Senior Litigation Counsel, Mona 
                     Maria Yousif, Attorney, Office of Immigration Litigation, on the 
                     brief), U.S. Department of Justice, Washington, D.C. 
                 

9                             




                                             3 
 1   POOLER, Circuit Judge: 

 2          Petitioner Kennard Garvin Harbin, a native and citizen of Grenada who 

 3   became a lawful permanent resident of the United States in 1978, seeks review of 

 4   an April 24, 2014 decision of the Board of Immigration Appeals (“BIA”) affirming 

 5   an October 31, 2013 decision of an immigration judge (“IJ”) denying Harbin’s 

 6   applications for cancellation of removal (“cancellation”), asylum, withholding of 

 7   removal (“withholding”), and relief under the Convention Against Torture 

 8   (“CAT”), Art. 3, Dec. 10, 1984, S. Treaty Doc. No. 100–20, 1465 U.N.T.S. 85;  

 9   8 C.F.R. § 1208.17(a) (2017).3  In re Kennard Garvin Harbin, No. A035 168 080 

10   (B.I.A. Apr. 24, 2014), aff’g No. A035 168 080 (Immig. Ct. N.Y. City Oct. 31, 2013). 

11   On appeal, Harbin argues that the agency erred when it (1) barred Harbin’s 


            3   When  a  non‐citizen  is  found  to  be  deportable, as  Harbin  was,  he  or  she 
     may  ask  the  Attorney  General  for  certain  forms  of  discretionary  relief  from 
     removal.  See  Moncrieffe  v.  Holder,  133  S.  Ct.  1678,  1682  (2013).  These  grounds 
     include asylum, when the non‐citizen has a well‐founded fear of persecution in 
     his  home  country,  8  U.S.C.  §  1158,  and  cancellation  of  removal,  when,  among 
     other things, the noncitizen has been lawfully present in the United States for a 
     number of years, id. § 1229b. See Moncrieffe, 133 S. Ct. at 1682. A noncitizen who 
     fears persecution may also seek withholding of removal, 8 U.S.C. § 1231(b)(3)(A), 
     and  deferral  of  removal  under  CAT,  8  C.F.R.  §  1208.17(a).  See  Moncrieffe,  133  S. 
     Ct.  at  1683  n.1.  Withholding  and  CAT  relief  “require  the  noncitizen  to  show  a 
     greater likelihood of persecution or torture at home than is necessary for asylum, 
     but  the  Attorney  General  has  no  discretion  to  deny  relief  to  a  noncitizen  who 
     establishes his eligibility.” Id. 



                                                   4 
 1   applications for cancellation and asylum on the grounds that his conviction 

 2   under N.Y. Penal Law (“NYPL”) § 220.31 constituted a drug‐trafficking 

 3   aggravated felony, and when it (2) upheld the IJ’s denial of Harbin’s applications 

 4   for withholding and CAT relief by misconstruing Harbin’s particular social 

 5   group, ignoring relevant evidence, and violating his right to due process.  

 6         We hold that NYPL § 220.31 defines a single crime and is therefore an 

 7   “indivisible” statute. Accordingly, the agency should have applied the so‐called 

 8   “categorical approach,” which looks to the statutory definition of the offense of 

 9   conviction, rather than the particulars of an individual’s behavior, to determine 

10   whether a prior conviction constitutes an aggravated felony. See Mellouli v. Lynch, 

11   135 S. Ct. 1980, 1986 (2015). Now applying the categorical approach, we conclude 

12   that Harbin’s conviction under the NYPL § 220.31 did not constitute a 

13   commission of an aggravated felony. Harbin’s § 220.31 conviction therefore did 

14   not bar him from seeking cancellation of removal and asylum.  

15         We lack jurisdiction to consider the remainder of Harbin’s petition. 

16   Accordingly, we GRANT the petition in part; we VACATE the agency’s rulings 

17   as to Harbin’s ineligibility for asylum and cancellation of removal; and we 

18   REMAND this matter for proceedings consistent with this opinion. The petition 




                                              5 
 1   is DISMISSED for want of jurisdiction as to Harbin’s applications for 

 2   withholding of removal and CAT relief.  Having completed our review, any stay 

 3   of removal that the Court previously granted in this petition is VACATED. 

 4                                       BACKGROUND 

 5          Harbin, a 54‐year‐old native and citizen of Grenada, arrived in the United 

 6   States in 1978 as a lawful permanent resident. He has accumulated a number of 

 7   criminal convictions, including a 1991 felony conviction for criminal sale of a 

 8   controlled substance in the fifth degree under NYPL § 220.31. According to 

 9   Harbin’s certificate of disposition from his § 220.31 conviction, the controlled 

10   substance in question was cocaine.  

11          In January of 2012, Harbin was taken into custody after a conviction for 

12   disorderly conduct. Shortly thereafter, he was charged as removable for having 

13   been convicted of multiple crimes involving moral turpitude under 8 U.S.C. 

14   § 1227(a)(2)(A)(ii).4 During 2013, in proceedings before an IJ, he applied for 

15   cancellation of removal, asylum, withholding of removal, and CAT protection.  



     4  Harbin  was  initially  ordered  removed  by  the  IJ  on  May  23,  2012,  and  the  BIA 
     denied  his  appeal  on  September  21,  2012.  On  November  9,  2012,  however,  the 
     New  York  City  Criminal  Court  for  Kings  County  vacated  Harbin’s  1984 
     conviction  for  unlawful  possession  of  marijuana  under  NYPL  § 221.05.  Harbin 
     accordingly  filed  a  motion  to  reopen,  on  the  grounds  that  his  marijuana 


                                                  6 
 1         In his 2013 submissions to the IJ, Harbin claimed to be a member of a 

 2   particular social group—one made up of mentally‐ill criminal deportees to 

 3   Grenada with no support system in the country. At the merits hearing before the 

 4   IJ in 2013, he testified that he suffers from schizophrenia and bipolar disorder. 

 5   He further asserted that he feared returning to Grenada because he could become 

 6   homeless and imprisoned, he had no family or money there, and he would have 

 7   no access to required medications. In support of his petition, Harbin submitted 

 8   documentary evidence about Grenada’s inadequate mental health services and 

 9   an expert report on his mental illness. Harbin’s brother and a clinical 

10   psychologist also testified on his behalf. On October 31, 2013, the IJ issued an oral 

11   decision on the record denying relief.  

12         First, the IJ ruled that Harbin’s NYPL § 220.31 conviction of 1991 was an 

13   aggravated felony that barred him from receiving cancellation of removal or 

14   asylum. See 8 U.S.C. § 1229b(a)(3) (cancellation);  id. § 1158(b)(2)(A)(ii) (asylum). 

15         Second, regarding Harbin’s claims for withholding of removal and relief 

16   under CAT, the IJ acknowledged that “the outlook” for Harbin “if he is not able 



     conviction no longer disqualified him from applying for cancellation of removal. 
     The BIA granted the motion on December 12, 2012 and remanded his case to the 
     IJ.  


                                                7 
 1   to continue getting mental health services is not one that is filled with a great 

 2   deal of hope.” Certified Administrative Record (“CAR”) 109.  She nevertheless 

 3   ruled that Harbin failed to submit evidence of “any deliberate intention to harm 

 4   someone in [his] situation by any group within Grenada.”5 CAR 110. On this 

 5   basis, the IJ denied withholding of removal and CAT relief.    

 6         On April 24, 2014, the BIA dismissed Harbin’s appeal. It agreed that 

 7   Harbin’s NYPL § 220.31 conviction of 1991 was an aggravated felony and upheld 

 8   the IJ’s denial of asylum and cancellation of removal on that ground. It further 

 9   upheld the IJ’s denial of withholding of removal and CAT relief on the ground 

10   that Harbin failed to demonstrate that it was more likely than not that he would 

11   be persecuted or tortured in Grenada. Harbin now petitions for review of the 

12   BIA’s ruling. 

13                                      DISCUSSION 

14         Under the circumstances of this case, we should consider both the IJ’s and 

15   the BIA’s opinions “for the sake of completeness.” Wangchuck v. Dep’t Homeland 

     5 The IJ did not bar Withholding or CAT relief on the basis of Harbin’s § 220.31 
     conviction.  Rather,  the  IJ  found  that  the  § 220.31  conviction  was  not  a 
     “particularly  serious  crime”  due  to  Harbin’s  peripheral  role  and  the  small 
     quantity of drugs involved. CAR 101, 104. The IJ also found evidence of limited 
     mental  services  in  Grenada  as  well  as  societal  prejudices  against  those  with 
     mental disabilities.  


                                                8 
 1   Sec.,  448  F.3d  524,  528  (2d  Cir.  2006).  “We  review  the  agency’s  factual  findings, 

 2   including  adverse  credibility  determinations,  under  the  substantial  evidence 

 3   standard, treating them as ‘conclusive unless any reasonable adjudicator would 

 4   be compelled to conclude to the contrary.’” Xiu Xia Lin v. Mukasey, 534 F.3d 162, 

 5   165 (2d Cir. 2008) (quoting 8 U.S.C. § 1252(b)(4)(B)). For a final order of removal 

 6   against  an  alien  who  is  removable  for  having  certain  criminal  convictions,  our 

 7   jurisdiction  is  limited  to  review  of  constitutional  claims  or  questions  of  law. 

 8   8 U.S.C. §§ 1252(a)(2)(C), (2)(D). “Our consideration of questions of law and the 

 9   application of law to undisputed facts is de novo.” Vasconcelos v. Lynch, 841 F.3d 

10   114, 117 (2d Cir. 2016). 

11          On appeal to this Court, Harbin makes two main arguments. First, he 

12   argues that NYPL § 220.31 is an indivisible statute defining one crime, and thus 

13   requires the application of the so‐called categorical approach to determine 

14   whether a § 220.31 conviction is an aggravated felony under the Immigration and 

15   Nationality Act (the “INA”), 8 U.S.C. § 1101 et seq. Since New York’s schedule of 

16   controlled substances is broader than the federal schedules, Harbin argues that, 




                                                   9 
 1   under the categorical approach, NYPL § 220.31 is not an aggravated felony.6 

 2   Second, Harbin contends that he is entitled to a new hearing on his application 

 3   for withholding of removal and CAT protection because the BIA improperly 

 4   bifurcated his social group into two categories,7 ignored evidence concerning 

 5   Grenada’s ability to treat mental illness, and violated his right to due process. We 

 6   address each argument in turn. 

 7   I.    NYPL § 220.31 Conviction  

 8         A petitioner convicted of an “aggravated felony” is ineligible for 

 9   cancellation of removal, 8 U.S.C. § 1229b(a)(3), and asylum, id. § 1158(b)(2)(A)(ii), 

10   (B)(i). Under INA, the list of “aggravated felon[ies]” includes a drug‐trafficking 

11   offense involving a “controlled substance” listed on controlled substance 

12   schedules of the Controlled Substances Act (“CSA”), 21 U.S.C. § 802. See 8 U.S.C. 


           6 As discussed below, under the categorical approach, an adjudicator must 
     “presume that the conviction rested upon nothing more than the least of the acts 
     criminalized”  under  the  state  statute.  Mellouli,  135  S.  Ct.  at  1986  (internal 
     quotation marks omitted). 
           7 The two improperly bifurcated categories alleged by Harbin, as discussed 
     in greater detail below, are “persons with mental illness with no support system” 
     and  “deportees  with  mental  illness.”  Petitioner’s  Brief  at  30.  Harbin,  rather, 
     argues  that  the  IJ  should  have  considered  Harbin’s  social  group  as  a  whole: 
     mentally‐ill  criminal  deportees  to  Grenada  with  no  support  system  in  the 
     country.  



                                               10 
 1   § 1101(a)(43)(B). Harbin argues that his conviction for fifth‐degree criminal sale 

 2   of a controlled substance under NYPL § 220.31 is not an aggravated felony, and 

 3   he therefore remains eligible for cancellation of removal and asylum.  

 4         A. Divisibility of NYPL § 220.31 

 5         To determine whether a NYPL § 220.31 conviction is an aggravated felony, 

 6   we must first ask whether NYPL § 220.31 is a divisible or an indivisible statute. A 

 7   divisible statute is one that lists elements in the alternative, and, in doing so, 

 8   creates a separate crime associated with each alternative element. Mathis v. 

 9   United States, 136 S. Ct. 2243, 2249 (2016). On the other hand, an indivisible 

10   statute creates only a single crime, but it may “spell[] out various factual ways,” 

11   or “means,” “of committing some component of the offense.” Id. The jury need 

12   not agree on the particular means by which the defendant committed the crime 

13   to convict a defendant under such a statute. Id. The Supreme Court’s opinion in 

14   Mathis v. United States provided an example of a statute with alternative means of 

15   commission:   

16         [S]uppose a statute requires use of a “deadly weapon” as an element 
17         of a crime and further provides that the use of a “knife, gun, bat, or 
18         similar weapon” would all qualify. Because that kind of list merely 
19         specifies diverse means of satisfying a single element of a single 
20         crime . . . a jury need not find (or a defendant admit) any particular 
21         item: A jury could convict even if some jurors concluded that the 



                                               11 
 1         defendant used a knife while others concluded he used a gun, so 
 2         long as all agreed that the defendant used a “deadly weapon.” 

 3   Id. (internal citations and quotation marks omitted). In sum, a statute creating 

 4   alternative elements, and thus separate crimes, is divisible, but a statute 

 5   providing alternative means of committing a single crime is indivisible. 

 6         If a statute is indivisible, we apply the categorical approach to determine 

 7   whether it is an aggravated felony. The categorical approach is an element‐based 

 8   analysis, and does not take into account the particular facts underlying a 

 9   conviction. Moncrieffe, 133 S. Ct. at 1684. Instead, we look to “whether the state 

10   statute defining the crime of conviction categorically fits within the generic 

11   federal definition of a corresponding aggravated felony.” Id. (internal quotation 

12   marks omitted). A state offense categorically matches with a generic federal 

13   definition of a corresponding aggravated felony “only if a conviction of the state 

14   offense necessarily involved facts equating to the generic federal offense.” Id. 

15   (internal quotation marks, ellipsis, and alterations omitted). In conducting this 

16   analysis, “the adjudicator must presume that the conviction rested upon nothing 

17   more than the least of the acts criminalized” under the state statute. Mellouli, 135 

18   S. Ct. at 1986 (internal quotation marks omitted).  




                                              12 
 1         For divisible statutes, we instead apply the modified categorical approach. 

 2   That approach permits consideration of certain materials that reveal which of a 

 3   statute’s separate offenses served as the basis for the defendant’s conviction. See 

 4   Descamps v. United States, 133 S. Ct. 2276, 2283–84 (2013).   

 5             1. Text of the Statute 

 6         To determine whether NYPL § 220.31 is divisible or indivisible, we begin 

 7   with the statute’s text. The entirety of NYPL § 220.31 reads as follows: 

 8         A person is guilty of criminal sale of a controlled substance in the 
 9         fifth degree when he knowingly and unlawfully sells a controlled 
10         substance. Criminal sale of a controlled substance in the fifth degree 
11         is a class D felony. 

12   The face of the statute thus gives only one set of four elements: the defendant 

13   must (1) knowingly and (2) unlawfully (3) sell (4) a controlled substance. The 

14   statutory scheme goes on to define a “controlled substance” as  

15         any substance listed in schedule I, II, III, IV or V of section thirty‐
16         three hundred six of the public health law other than marihuana, but 
17         including concentrated cannabis as defined in paragraph (a) of 
18         subdivision four of section thirty‐three hundred two of such law.  

19   NYPL § 220.00(5).  

20         NYPL § 220.31’s text suggests that it creates only a single crime, but 

21   provides a number of different factual means by which that crime may be 

22   committed. The statute criminalizes sale of a “controlled substance.” Although it 


                                               13 
 1   incorporates state schedules to clarify which substances are “controlled,” it 

 2   provides no indication that the sale of each substance is a distinct offense. 

 3   Moreover, the text does not suggest that a jury must agree on the particular 

 4   substance sold. If some jurors believed that a defendant had sold cocaine, and 

 5   others believed that he had sold heroin, they could still agree that he had sold “a 

 6   controlled substance,” and issue a guilty verdict. In this way, the statute is 

 7   similar to the hypothetical statute discussed in Mathis, which allowed a jury to 

 8   convict “even if some jurors concluded that the defendant used a knife while 

 9   others concluded he used a gun, so long as all agreed that the defendant used a 

10   ‘deadly weapon.’”8  136 S. Ct. at 2249. 



     8  Other  courts  have  applied  the  categorical  approach  in  similar,  albeit  not 
     identical,  circumstances.  In  Borrome  v.  Attorney  General  of  the  United  States,  the 
     Third  Circuit  held  that  a  conviction  under  federal  statutes  prohibiting  the 
     unlicensed distribution of any prescription drug created only a single crime, not 
     a separate crime for each drug. 687 F.3d 150, 157–59 (3d Cir. 2012). The statute in 
     that  case  referred  to  a  definition  of  prescription  drugs  that  included  substances 
     on a list regulated by the FDA, as well as those a jury would consider unsafe for 
     use  without  supervision  by  licensed  practitioners.  Id.  at  157.  In  Mellouli,  the 
     Supreme  Court  used  the  categorical  approach  to  analyze  a  Kansas  statute 
     prohibiting  the  possession  of  drug  paraphernalia  to  “store,  contain,  conceal, 
     inject,  ingest,  inhale  or  otherwise  introduce  a  controlled  substance  into  the 
     human body,” and which defined “controlled substance” by reference to Kansas 
     drug  schedules.  135  S.  Ct.  at  1983–84  (internal  quotation  marks  omitted). 
     Admittedly, Mellouli is not entirely dispositive on this point, as the government 
     there did not argue that the statute was divisible. Id. at 1986 n.4. But the fact that 


                                                  14 
 1         Our reading of the plain text of the statute is consistent with the law’s 

 2   penalty provisions, which prescribe the same narrow range of penalties for 

 3   violations of NYPL § 220.31 no matter which controlled substance a defendant 

 4   has sold. See NYPL § 220.31 (“Criminal sale of a controlled substance in the fifth 

 5   degree is a class D felony.”); NYPL § 70.70(2)(a)(iii) (providing sentence for class 

 6   D felonies of one to two and one‐half years); (3)(b)(iii) (providing sentence for 

 7   class D felonies of one and one‐half years to four years, where defendant is a 

 8   second felony drug offender); (4)(b)(iii) (providing sentence of two and one‐half 

 9   years to four and one‐half years, where defendant is a second felony drug 

10   offender previously convicted of a violent felony). As the Supreme Court 

11   observed in Mathis, “if statutory alternatives carry different punishments . . .  

12   they must be elements.” 136 S. Ct. at 2256. The fact that NYPL § 220.31 carries the 

13   same penalties for each violation is therefore in line with our reading of § 220.31: 

14   that each controlled substance is a mere “means” of violating the statute, not a 

15   separate alternative element.   




     the  Court  was  willing  to  apply  the  categorical  approach  to  a  similar  statute 
     suggests that doing so is not inappropriate. 



                                               15 
 1           The government argues that NYPL § 220.31 is a divisible statute because, 

 2   by incorporating controlled substances by reference to New York’s Public Health 

 3   Law, § 220.31 “list[s] potential offense elements in the alternative.” Descamps, 133 

 4   S. Ct. at 2283. For its position, the government relies primarily on Coronado v. 

 5   Holder, 759 F.3d 977, 984–85 (9th Cir. 2014) (finding a California drug statute 

 6   criminalizing the possession of controlled substances, identified by reference to 

 7   statutory drug schedules, to be divisible) and United States v. Gomez‐Alvarez, 781 

 8   F.3d 787, 792 (5th Cir. 2015) (finding that a California statute that criminalized 

 9   “[p]ossession or purchase for sale of designated controlled substances” listed in 

10   separate schedules was divisible). Both Coronado and Gomez‐Alvarez, however, 

11   arose under California law, and are therefore inapposite to our analysis of New 

12   York law. As discussed below, New York law supports our conclusion that  

13   § 220.31 is indivisible. 

14             2. State Court Decisions 

15          The government argues that New York’s state court decisions show  

16   § 220.31 to be divisible, but its cited authorities do not support that conclusion. 

17   The government first cites cases stating that, when a defendant is charged with 

18   selling controlled substances, prosecutors must describe the particular 




                                               16 
 1   substances in question so that defendants (1) are on notice of charges, and (2) are 

 2   not at risk of being later retried for the same incident. See People v. Kalin, 12 

 3   N.Y.3d 225, 230–32 (2009); People v. Crisofulli, 398 N.Y.S.2d 120, 121 (N.Y. Crim. 

 4   Ct. 1986). But the values of fair notice and avoidance of double jeopardy often 

 5   demand that the government specify accusations in ways unrelated to a crime’s 

 6   elements. For example, when bringing charges for crimes with clear victims, the 

 7   government often must tell a defendant the identity of an alleged crime’s victim, 

 8   or at least the time and place where the crime allegedly happened. See People v. 

 9   Sanchez, 84 N.Y.2d 440, 446 (1994) (“Although there is no per se rule that requires 

10   an indictment to name the victim for each count alleged, the indictment and bill 

11   of particulars must provide sufficient alternative information identifying the 

12   charged crime to satisfy statutory and constitutional requirements. Here, . . . [the] 

13   indictment . . . not only left victims unnamed but provided no definiteness as to 

14   the dates, times, or places of the charged criminal activity.” (citations omitted)). 

15   The government may thus be required to say not simply that the defendant 

16   committed murder, but (for example) that the defendant murdered John Smith. 

17   That does not mean, however, that “murder of John Smith” has a distinct “John 

18   Smith” element, or that it is a separate crime from the murder of anyone else.  




                                                17 
 1         The government also cites cases stating that the “prosecutor must put forth 

 2   ‘reasonable assurances of the identity’ of the specific controlled substance 

 3   charged.” Respondent’s Supplemental Br. at 5 (quoting People v. Douglas, 807 

 4   N.Y.S.2d 393, 394 (2d Dep’t 2005)). Those cases relate to establishment of the 

 5   chain of custody for evidentiary purposes. See Douglas, 807 N.Y.S.2d at 394 (“The 

 6   People failed to adduce testimony providing reasonable assurances of the 

 7   identity and the unchanged condition of the cocaine the defendant allegedly 

 8   possessed. Consequently, that evidence was inadmissible . . . .” (citations 

 9   omitted)). The chain of custody is not relevant to the elements of the charged 

10   crime. A chain would have to be established for the introduction of drug 

11   evidence regardless of its purpose in the trial or the underlying crime. To the 

12   extent that these cases consider dismissing charges because a drug was not 

13   properly identified, they merely demonstrate that the government must show 

14   the defendant to have sold some substance that appears in the schedules. See 

15   People v. Montoya, 664 N.Y.S.2d 106, 107 (2d Dep’t 1997) (“Consequently, the 

16   substance was inadmissible, rendering the evidence against the defendant legally 

17   insufficient to establish that he sold a controlled substance.”). The cases do not 

18   show that each substance creates a separate crime. 




                                              18 
 1         Indeed, it appears that rulings from New York appellate courts favor 

 2   Harbin’s position. Several cases in the Appellate Division have considered NYPL 

 3   § 220.16(1), a statute comparable to NYPL § 220.31 except that it deals with 

 4   possession instead of sale—and deals with the possession of narcotics in 

 5   particular.9 The statute reads, in relevant part, as follows: 

 6         A person is guilty of criminal possession of a controlled substance in 
 7         the third degree when he knowingly and unlawfully possesses . . . a 
 8         narcotic drug with intent to sell it . . . .  

 9   NYPL § 220.16(1). Several opinions state that different narcotic drugs do not 

10   create separate crimes under this statute, and that jurors need not agree as to the 

11   particular narcotic drug in question. In People v. Miller, the First Department 

12   flatly wrote that “[d]efendant should not have been convicted of two possession 

13   counts based on his possession of single bag containing both cocaine and 

14   heroin.” 789 N.Y.S.2d 423 (1st Dep’t 2005). And in People v. Martin, the First 

15   Department wrote: 

16         The People concede on appeal that one of the two counts charging 
17         the defendant with possession of narcotic drugs must be dismissed. 
18         Penal Law § 220.16(1) does not distinguish between the types of 
19         narcotics possessed, but treats all drugs classified as narcotics 
20         interchangeably. Thus, there is no basis for multiple counts under 


     9  Although  both  parties  cite  cases  interpreting  NYPL  §  220.31,  those  opinions 
     appear inconclusive and unhelpful for present purposes. 


                                               19 
 1          this section based on the fact that the narcotics happen to be of 
 2          different types. 

 3   545 N.Y.S.2d 287, 288 (1st Dep’t 1989). A conclusion that NYPL § 220.16(1) “treats 

 4   all drugs classified as narcotics interchangeably” suggests that NYPL  

 5   § 220.31 would take the same approach to the term “controlled substances,” 

 6   given the similarity of the statutes’ language and structure. 

 7             3. State Jury Instructions 

 8          The government also contends that New York’s Pattern Jury Instructions 

 9   show NYPL § 220.31 to be divisible. An appeal to pattern jury instructions is 

10   unwarranted here. The Supreme Court’s opinion in Mathis strongly suggests that 

11   we should consult jury instructions only when we are otherwise uncertain 

12   regarding the state law’s meaning, and there is no such uncertainty as to NYPL § 

13   220.31. See Mathis, 136 S. Ct. at 2256 (“[I]f state law fails to provide clear answers, 

14   federal judges have another place to look: the record of a prior conviction itself.” 

15   (emphasis added)). Even when we do consider jury instructions, we consider 

16   them to the extent they appear in the “record of [the] prior conviction.” Id. In this 

17   case, the government has not pointed to jury instructions actually used in 

18   Harbin’s case, likely because he pled guilty.  




                                                 20 
 1         Regardless, our review of the pattern jury instructions does not 

 2   demonstrate that courts treat the sale of each drug under NYPL § 220.31 as a 

 3   separate crime. The relevant part of the instructions reads as follows: 

 4         In order for you to find the defendant guilty of this crime, the People 
 5         are required to prove, from all the evidence in the case, beyond a 
 6         reasonable doubt, both of the following two elements:  

 7                1. That on or about (date), in the county of (county), the 
 8                defendant, (defendantʹs name), sold (specify); and  

 9                2. That the defendant did so knowingly and unlawfully. 

10   N.Y. Pattern Jury Instructions 220.31 (emphasis added). Although the 

11   instructions include a blank with the word “specify” in it, allowing a judge to 

12   name the substances at issue in the case, the instructions do not say it is 

13   impermissible to identify more than one substance. No rule of law or language 

14   requires that the term “specify” cover only one object.  

15         If a New York state judge may specify more than one drug in the pattern 

16   instructions for NYPL § 220.31, that judge could ask jurors to find whether or not 

17   “the defendant, Smith, sold cocaine or heroin,” and, in doing so, comply with the 

18   language of the instructions. And if the judge may allow the jurors a choice 

19   between different substances, the statute does not create separate crimes—it 

20   creates separate means of committing the same crime. The pattern jury 




                                              21 
 1   instructions are thus consistent with the plain text of NYPL § 220.31, which 

 2   allows conviction based on a defendant’s sale of more than one substance, or 

 3   when jurors do not agree as to which controlled substance the defendant sold. 

 4         B. Categorical Approach 

 5         Because NYPL § 220.31 is indivisible, we apply the categorical approach to 

 6   determine whether it is an aggravated felony. As noted previously, “the 

 7   [categorical] approach looks to the statutory definition of the offense of 

 8   conviction, not to the particulars of an [individual’s] behavior.” Mellouli, 135 S. 

 9   Ct. at 1986. “An alien’s actual conduct is irrelevant to the inquiry, as the 

10   adjudicator must ‘presume that the conviction rested upon nothing more than 

11   the least of the acts criminalized’ under the state statute.” Id. (quoting Moncrieffe, 

12   133 S. Ct. at 1684–85).  

13         To be a drug‐trafficking aggravated felony under the INA based on “the 

14   categorical approach, a state drug offense must . . . ‘necessarily’ proscribe 

15   conduct that is an offense under the CSA.”10 Moncrieffe, 133 S. Ct. at 1685. In this 

16   case, however, N.Y. Pub. Health Law § 3306, which supplies the drug schedules 



        The  CSA  must  also  prescribe  felony  punishment  for  the  conduct  at  issue. 
     10

     Moncrieffe, 133 S. Ct. at 1685.  



                                               22 
 1   that permit conviction under NYPL § 220.31, includes chorionic gonadotropin as 

 2   a controlled substance. Chorionic gonadotropin is not a controlled substance 

 3   under the CSA. Compare N.Y. Pub. Health Law § 3306 with 21 U.S.C. § 802.  

 4         Because NYPL § 220.31 can punish conduct that is not criminal under the 

 5   CSA, it is not an aggravated felony. And, since § 220.31 is not an aggravated 

 6   felony, Harbin’s conviction under that statute does not bar him from requesting 

 7   asylum or cancellation of removal. Because the BIA ruled that Harbin was 

 8   ineligible for both of these forms of relief based on his conviction under § 220.31, 

 9   this matter will be remanded to the agency for reconsideration of Harbin’s 

10   eligibility for asylum and cancellation of removal.  

11   II.   Additional Arguments 

12         Harbin raises three challenges to the agency’s denial of withholding and 

13   CAT relief.  As noted above, for a final order of removal against an alien who is 

14   removable for having certain criminal convictions, we have jurisdiction to review 

15   only constitutional claims or questions of law. 8 U.S.C. §§ 1252(a)(2)(C), (2)(D).  

16         Harbin argues that the agency improperly bifurcated his particular social 

17   group into two categories, and thus failed to consider all of the challenges 

18   associated with membership in Harbin’s claimed social group as a whole. 




                                              23 
 1   Specifically, Harbin suggests that the BIA considered the status of “persons with 

 2   mental illness with no support system” separately from the status of “deportees 

 3   with mental illness,” and failed to consider holistically the plight of a deportee 

 4   with mental illnesses who has no support system. Petitioner’s Brief at 30. Harbin 

 5   also argues that the BIA ignored country conditions evidence establishing 

 6   Grenada’s inability to treat the mentally ill, and ignored evidence showing 

 7   prejudice against the mentally ill and deportees in Grenada.   

 8         Despite Harbin’s claims to the contrary, these arguments are merely 

 9   quarrels with the agency’s evaluation of the likelihood of harm arising from his 

10   status as a mentally‐ill criminal deportee. Since likelihood of future harm is a 

11   finding of fact, we lack jurisdiction to consider these arguments. Hui Lin Huang v. 

12   Holder, 677 F.3d 130, 134–35 (2d Cir. 2012). 

13         Finally, Harbin argues that the IJ’s errors amount to a due process 

14   violation by depriving him of individualized consideration. However, because 

15   Harbin’s due process claim depends on his other arguments, all of which are 

16   unreviewable factual challenges, his due process claim is unreviewable as well. 

17                              




                                              24 
1                                    CONCLUSION 

2         We have reviewed the other arguments raised by Harbin and the 

3   government, and find them to be without merit. For the reasons stated above, the 

4   petition for review is GRANTED in part. The agency’s ruling is VACATED as to 

5   Harbin’s ineligibility for asylum and cancellation of removal, and this matter is 

6   REMANDED for proceedings consistent with this opinion. The petition is 

7   DISMISSED for want of jurisdiction as to Harbin’s applications for withholding 

8   of removal and CAT relief. Having completed our review, any stay of removal 

9   that the Court previously granted in this petition is VACATED. 




                                            25